Citation Nr: 1502977	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-20 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014).

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1945 to October 1946, and died in July 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2010.
 
2.  The immediate cause of death, as shown on the death certificate, was malignant melanoma.
 
3.  At the time of his death, the Veteran was service-connected for headaches related to tuberculosis meningitis (50 percent disabling), bilateral hearing loss related to tuberculosis meningitis (40 percent disabling), gait abnormality of the right lower extremity related to tuberculosis meningitis with peripheral neuropathy (40 percent disabling), gait abnormality of the left lower extremity related to tuberculosis meningitis with peripheral neuropathy (40 percent disabling), peripheral neuropathy of the right upper extremity, related to tuberculosis meningitis (10 percent disabling), and peripheral neuropathy of the left upper extremity, related to tuberculosis meningitis (10 percent disabling).  The combined evaluation for compensation purposes was 90 percent, and he was awarded a total disability rating based on individual unemployability due to service connected disabilities, effective from February 2006.

4.  The Veteran's malignant melanoma did not have its onset during active service and is not shown to have been caused by active service.

5.  A service-connected disability did not cause or contribute to cause the Veteran's death.

6.  The Veteran was not rated totally disabled due to a service-connected disability during the 10 years prior to his death.

7.  A claim for VA benefits was not pending at the time of the Veteran's death in July 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

2.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. § 3.22 (2014).

3.  The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in January 2011, the appellant was notified of the evidence necessary to substantiate her claim.  The letter identified the disabilities for which the Veteran was service-connected at the time of his death, what information she needed to provide, and what information and evidence that VA would attempt to obtain. 

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private treatment records have been obtained.  Moreover, a VA medical opinion addressing a potential relationship between the Veteran's cause of death and his service-connected disabilities was obtained, and the Board finds that the opinion is sufficient for adjudicatory purposes as it is based on an accurate review of the record and is supported by a sufficient rationale. 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Service connection for the cause of the Veteran's death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Veteran's death certificate shows that he died on July [redacted], 2010 and that the immediate cause of death was malignant melanoma.  

At the time of the Veteran's death, service connection was in effect for headaches related to tuberculosis meningitis (50 percent disabling), bilateral hearing loss related to tuberculosis meningitis (40 percent disabling), gait abnormality of the right lower extremity related to tuberculosis meningitis with peripheral neuropathy (40 percent disabling), gait abnormality of the left lower extremity related to tuberculosis meningitis with peripheral neuropathy (40 percent disabling), peripheral neuropathy of the right upper extremity, related to tuberculosis meningitis (10 percent disabling), and peripheral neuropathy of the left upper extremity, related to tuberculosis meningitis (10 percent disabling).  The combined evaluation for compensation purposes was 90 percent.  The Veteran also was awarded a total disability rating based on individual unemployability due to service connected disabilities, effective from February 2006.

Since the Veteran was not service connected for the condition identified on his death certificate, the evidence would need to show that the Veteran should have been service connected for that condition during his lifetime for the appellant to prevail. 

The service treatment records do not show, nor has the appellant contended, that the Veteran's malignant melanoma manifested during service.  In a November 2010 letter, the Veteran's private physician noted that the Veteran developed malignant melanoma in 2006.  The treatment records do not show treatment for melanoma.  Thus, the evidence of record indicates that the relevant disorder first manifested many years after service, and thus service connection on a direct basis is not indicated.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

In the March 2013 VA Form 646, the appellant contended that the Veteran's service-connected conditions materially contributed to the Veteran's death because the service-connected conditions compromised his immune system, in conjunction with his other risk factors.  However, as the appellant is not shown to possess any medical expertise on this subject, this assertion is not probative. 

A private physician, Dr. Scott A. Tetreault, submitted a November 2010 letter stating that it is more likely than not that the tuberculosis and its treatment had long-term lasting effects on the Veteran's immune system.  He further stated that the progression of malignant melanoma is known to be related to the presence of a dysfunctional immune system and concluded "it would not be unreasonable to consider tuberculosis to be a distant contributing factor to the patient's eventual demise."  Given the significant difference between a disability actually causing death or contributing substantially and materially to death, and one which merely is a distant contributing factor to death, the opinion is accorded little probative value.  

In a November 2011 opinion, after a review of the medical records, a VA examiner opined that the Veteran's death from malignant melanoma was less likely as not caused by or a result of the residuals of tuberculosis meningitis.  The examiner explained that current mainstream medical literature does not support a direct nexus between tuberculosis meningitis and the development of malignant melanoma.  He further explained that the risk for developing melanoma increases with age and the Veteran was 83 at death, and is also higher if one lives in a sunny climate such as Florida, where the Veteran resided, and is fair complected with blue or green eyes and red or blonde hair.  The service treatment records show that the Veteran had blue eyes.  The examiner further explained that the Veteran's occupation was a furrier, which would have likely exposed him to a variety of chemicals which may have been another risk factor in his developing malignant melanoma as certain chemicals are known risk factors.  He acknowledged that, while it is true that a severely weakened immune system is a risk factor, the Veteran had several other predominant risk factors which were the likely causes of his unfortunately developing and succumbing to malignant melanoma.  This clear statement from a physician is the most probative evidence on the question at issue, since it is from a medically trained professional and sufficient rationale is provided.  

Accordingly, the greater weight of the evidence is against the conclusion that a service-connected disability caused or contributed to the Veteran's death.

III.  DIC pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to DIC in the same manner as if the Veteran's death were service-connected, under certain specific conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a Veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.
 
As indicated above, at the time of the Veteran's death, his combined evaluation for VA compensation purposes was 90 percent, and he was awarded a total disability rating based on individual unemployability due to service connected disabilities, effective from February 2006.  

As the Veteran's death occurred on July [redacted], 2010, the criteria that he be in receipt of, or entitled to receive, a total disability rating for at least 10 continuous years preceding death are not met.  There is no other basis upon which this claim may be granted.  38 C.F.R. § 3.22.  Accordingly, there is no entitlement under the law to the benefit sought and this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994).

IV.  Accrued Benefits

Benefits to which a Veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid may be awarded to the beneficiaries of a Veteran.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (c). 

For a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his or her death or else be entitled to benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998); Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir .1996) ("[A]n accrued benefits claim is derivative of the veteran's claim for service connection, i.e., the claimant's entitlement is based on the veteran's entitlement."). 

The Veteran had no pending claims for VA benefits at the time of his death, and the appellant has not identified any such claim.  Accordingly, there is no basis for a favorable disposition of the appeal.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


